United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3545
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

  Duane L. Kuyper, individually and as Trustee of Kuyper Family Living Trust;
   Mary L. Kuyper, individually and as Trustee of Kuyper Family Living Trust

                    lllllllllllllllllllll Defendants - Appellants

       Kuyper Family Living Trust; Raymond Ehrman; Vision Unlimited

                           lllllllllllllllllllll Defendants
                                   ____________

                   Appeal from United States District Court
                 for the District of South Dakota - Sioux Falls
                                 ____________

                        Submitted: September 10, 2014
                          Filed: September 18, 2014
                                [Unpublished]
                                ____________

Before LOKEN, MURPHY, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
       Duane and Mary Kuyper appeal the district court’s1 entry of default judgment
against them as a sanction for failing to appear at their noticed depositions.
Following careful review of the record and the parties’ briefs, we conclude that, for
the reasons explained in the district court’s order, the court did not abuse its
discretion. See Fed. R. Civ. P. 37(d); Int’l Bhd. of Elec. Workers, Local Union No.
545 v. Hope Elec. Corp., 380 F.3d 1084, 1105 (8th Cir. 2004) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, sitting by designation in the District of South Dakota.

                                         -2-